SIMPSON, J.
Inasmuch as it is made to appear to the court that since the filing of this record the act establishing the county court of Cleburne county has been repealed, and the cases pending on the docket of said court having been transferred to the circuit court of said county, the former order made in this case is recalled and annulled; and a judgment will be here entered, *145granting the petition to the extent of setting aside the conviction, but ordering that the case do now remain on the docket of the circuit court of said county of Cle-burne.
Tyson, C. J. and Haralson and Denson, JJ., concur.